Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  It is unclear EXACTLY what comprises the fixation process.  It has been assumed for purposes of examination that the cooling and solidifying of the core wire and connection body after melting by the laser beam comprises the fixation process.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-9 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 62-55878.
Regarding claim 1, JP ‘878 discloses a method of manufacturing a terminal-equipped electrical wire, comprising: an electrical wire installation process of inserting a core-wire exposed part 3 of a core wire of an electrical wire at a terminal between inner wall surfaces of a pair of piece parts 1b of a terminal fitting including a core-wire connection body formed of a bottom part 1d and the piece parts protruding from both ends of the bottom part, and of placing the core-wire exposed part on an inner wall surface of the bottom part (Figure 2), the electrical wire having a core-wire diameter smaller than a protrusion height of each piece part from a lowermost surface of the bottom part; a melting process of melting the core-wire exposed part and the core-wire connection body by emitting a laser beam 7 (Figure 3 and Abstract) to the core-wire exposed part and the core-wire connection body from a free end side 1c of each piece part; and a fixation process of fixing (allowing to cool and solidify) the core-wire exposed part and the core-wire connection body melted by the laser beam, with the emission of the laser beam stopped.  JP ‘878 discloses the terminal-equipped electrical wire of claim 19 as noted above.
Regarding claim 2, JP ‘878 discloses, at the melting process, the emitted laser beam 7 has a width larger than an interval between the inner wall surfaces of the piece parts 1b at free ends and smaller than an interval between outer wall surfaces of the piece parts at the free ends.
Regarding claims 6-9, JP ‘878 discloses, at the electrical wire installation process, the core- wire exposed part 3 in which a section orthogonal to an axis line is an incircle (at 1b, Figure 2) of the are-shaped inner wall surface of the bottom part is placed on the arc-shaped bottom part.
Regarding claims 15-18, JP ‘878 discloses, at the electrical wire installation process, the core- wire exposed part 3 of the core wire including a plurality of strands is inserted between the inner wall surfaces of the piece parts 1b and placed on the inner wall surface of the bottom part 1d.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 62-55878 as applied to claims 1 and 2 above, and further in view of Yagi et al 2015/0360319.
Yagi et al (Figures 2A,2B) discloses a terminal holding jig, and to hold the core-wire connection body of JP ‘878 on a terminal holding jig thus would have been obvious, for efficient attachment of the core wire to the connection body. 
Regarding claims 10-14 and 20, Kern (claim 9) discloses a core-wire connection body (crimping element) having an outer wall layer of copper and an inner wall layer (coating of claim 10 of Kern) of a lower melting point material (nickel and/or silver), and to form the connection body of JP ‘878 in this way thus would have been obvious, for better bonding between the exposed part and the connection body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/GARY F PAUMEN/              Primary Examiner, Art Unit 2833